Exhibit 23.2 CONSENT OF NOVOGRADAC & COMPANY LLP, INDEPENDENT ACCOUNTANTS We consent to the incorporation by reference in this Registration Statement on Form S-8 of Colony Starwood Homes of our report dated March 13, 2017 with respect to the consolidated financial statements of Waypoint/GI Venture, LLC and Subsidiaries as of and for the year ended December 31, 2016 included in the Current Report (Form 8-K) (No. 001-36163) of Colony Starwood Homes. /s/ Novogradac & Company LLP Walnut Creek, California
